Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/EP2018/078729 12192/2018, which claims benefit of the foreign application NORWAY 20171680 10/20/2017.
2.	Claims 24-43 are pending in the application.  
Claim Rejections - 35 USC § 112
 3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


		             3.1	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
		           first paragraph (pre-AIA ), because the specification does not reasonably provide 
		           enablement of  the instant substance without limitation (i.e., no  named  compounds). 
          The specification does not enable any person skilled in the art to which it pertains, or 
           with which it is most nearly connected, to make   the invention commensurate in scope 
          with the claim.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,

3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is methods of use using a compound of formula (I) for increasing the bioavailability of a substance, wherein the substance is without limitation (i.e., no named compounds), see claim 24. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Sumano Lopez et al. US 2016/0279063 A1. Sumano Lopez et al. discloses a number of active substance, see section [0055] in column 4.

The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of specific active substance, see pages 3-6 of the specification.  There are no working examples present for “an active substance” without limitation (i.e., no named compounds) found in the specification.

The breadth of the claims
The breadth of the claims is the instant “an active substance” without limitation (i.e., no named compounds).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “an active substance” without limitation (i.e., no named compounds)  would be prepared by the instant claim 24, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “an active substance” are prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “an active substance”.
As a result necessitating one of skill to perform an exhaustive search for which “anti-bloating agent”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compositions/compounds in regards to the “anti-bloating agent” without 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the “an active substance”  supported by specification into claim 24  would obviate the rejection.
3.2	Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
first  paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement of “treatment or prevention of  a disease or condition” without limitation (i.e., no named diseases or conditions), see claim 40. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,

4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 40  is drawn to methods of use using the compounds of formula (I) for treating or preventing “a disease or disorder”  without limitation (i.e., no named a disease or condition).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds  effective to treat or prevent “a disease or disorder”  without limitation (i.e., no named a disease or condition). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective to treat or prevent “a disease or disorder”  without limitation (i.e., no named a disease or condition).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for preventing “a disease or disorder”  without limitation (i.e., no named a disease or condition), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a disease or disorder”  is prevented or treated without limitation (i.e., no named a disease or condition) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a disease or disorder”  without limitation (i.e., no named diseases or conditions). The “preventing or treating a disease or disorder”  without limitation (i.e., no named a disease or condition) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating or preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of diseases or conditions, see pages 7-10 of the specification.   There are no in vitro or in vivo working examples present for the “preventing or treating a disease or disorder” without limitation (i.e., no named diseases or conditions) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to treat or prevent  “a disease or disorder”  without limitation (i.e., no named a disease or condition).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a disease or disorder”  without limitation (i.e., no named diseases or conditions) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide treatment or prevention of “a disease or disorder”  without limitation (i.e., no named diseases or conditions), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent 
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have 
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 32-39 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32-39 provide for the use of compounds of formula (I),  but  since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
6.1     Claims 24-27 and 40-43 are rejected under 35 U.S.C. 103(a) as  being obvious 
over Sumano Lopez et al. US 2016/0279063 A1.
	Applicants claim a method of increasing the bioavailability of a substance in a 
patient, the method comprising administering a compound of formula (1) to the patient,

    PNG
    media_image1.png
    122
    407
    media_image1.png
    Greyscale
(i.e., a capsaicin derivative), see claim 24.  Dependent 
claims 25-27 and  further limit the scope of methods, i.e., specific variable R is alkyl or 
phenyl, and formulation including oral administration.
	Applicant claims a method of f treating or preventing a condition, disorder or a disease 
in a subject, the method comprising administering an effective amount of a composition 
according to the composition comprising compounds of formula (1) 

    PNG
    media_image1.png
    122
    407
    media_image1.png
    Greyscale
(i.e., capsaicin derivative), see claim 40.  Dependent 
claims 41-43 and  further limit the scope of methods, i.e., specific variable R is alkyl or 
phenyl, and formulation including oral administration.

Determination of the scope and content of the prior art (MPEP §2141.01)
	Sumano Lopez et al. ‘063 discloses a composition comprising capsaicin derivative (i.e., the instant compound of formula (1)) for increasing drug bioavaiability, wherein the drug is selected from antimicrobials, anticoccidial drugs, analgesics, vitamins, mucolytics, minerals, see sction [0055] in column 4, and claims 3-4 in column 9.   The drugs antimicrobials, anticoccidial drugs, analgesics, vitamins, mucolytics, and 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Sumano Lopez et al. ‘063 is that Sumano Lopez et al. ‘063 is silent on the instant compound of formula (1).
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 24-27 and 40-43 prima facie obvious because one would be motivated to employ the compositions and methods of use of Sumano Lopez et al. ‘063 to obtain instant invention.  
The motivation to make the claimed methods of use derived from the known compositions and methods of use of Sumano Lopez et al. ‘063 would possess similar activity to that which is claimed in the reference.    
6.2     Claims 28-31 are rejected under 35 U.S.C. 103(a) as  being obvious 
over Westphal et al. WO 2015/160842, or see Westphal et al. CAS: 163: 596977, 2015, 
and Helsing et al. WO 2017/061871.
Applicants claim a composition comprising a compound of formula (1) 
    PNG
    media_image1.png
    122
    407
    media_image1.png
    Greyscale
, see claim 28.  Dependent claims 29-31 and  further limit the scope of compositions , i.e., R is phenyl, additional compounds or active substance selected from antibiotic or anticancer, and formulation including oral administration.
Determination of the scope and content of the prior art (MPEP §2141.01)

Helsing et al. ‘871 discloses a bird feed comprising at least one chemical compound with the general formula (I), 
    PNG
    media_image1.png
    122
    407
    media_image1.png
    Greyscale
, wherein R is 
Alkyl, trifluoromethyl, cycloalkyl, phenyl, phenoxy, halogen, see claim 1 on page 12. Helsing et al. ‘871 composition or bird feed is for therapeutic use for resistance to or treatment of salmonella infection, see claim 5.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Westphal et al. ‘842 and Helsing et al. ‘871 is that the compounds of Westphal et al. ‘842 and Helsing et al. ‘871 are embraced within the scope of the instant compounds of formula (1).
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 28-31 prima facie obvious because one would be motivated to employ the compositions of Westphal et al. ‘842 and Helsing et al. ‘871 to obtain instant invention.  
    
Double Patenting
7.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 28 is rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable over claim 1 of Helsing’s US 11,000,050.  
	Applicants claim a composition comprising a compound of formula (1) 
    PNG
    media_image1.png
    122
    407
    media_image1.png
    Greyscale
, see claim 28.  
Helsing’s ‘050 claims a feed comprising at least one chemical compound with the general formula (I), 
    PNG
    media_image1.png
    122
    407
    media_image1.png
    Greyscale
, wherein R is phenyl, see claim 1 in column 8.
The difference between instant claims and Helsing et al. ‘050 is that the compounds of Helsing et al. ‘050 is embraced within the scope of the instant compounds of formula (1).
One having ordinary skill in the art would find the claim 28 prima facie obvious because one would be motivated to employ the compositions of Helsing et al. ‘050 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known compositions of Helsing et al. ‘050 would possess similar activity to that which is claimed in the reference.    
Claim Objections
Claims 24-31 and 40-43 are objected to because of the following informalities:  a term “A” in claim 24 and 40 is missing at the beginning of the claim.  A term “The” is missing at the beginning of the claims 25-31 and 41-43.  Correction is required.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



August 17, 2021